Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS AND EXAMINER’S AMENDMENTS
DETAILED ACTION
Formal Matters
Claims 1-41, 46-50, 53-54, 56 and 61 are cancelled.  Claims 42-45, 51, 52, 55, and 57-60 are pending and under examination.  

Priority
	The instant application is a national stage entry of PCT/EP2016/066057 filed on 07/06/2016, which claims priority from United Kingdom application GB1511791.4 filed on 07/06/2015.  

Election/Restriction
It is noted that the examiner allowed the prosecution of the invention of groups II after applicant cancelled all claims toward the composition (group I) in the response filed on 6/16/2020.  
Claims 42-45, 51, 52, 55, and 57-60 are allowable. The restriction requirement of Groups I and II , as set forth in the Office action mailed on 1/14/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn as the remaining claims are drawn to a method of eradicating or controlling an infestation of arthropods.  Claims 42-45, 51, 52, 55, and 57-60, directed to a method of eradicating or controlling arthropods is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Examiner’s Note
Applicant's after final amendments and arguments filed on 07/09/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 07/09/2021 with examiner’s amendments set forth below.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean Stathakis on 7/21/2021.

Claim 42 reads:
A method for eradicating or controlling arthropods, the method comprising applying a composition to an arthropod-infested area or animal,
wherein the composition comprises:
about 10% to about 20% by weight of the composition of an alcohol, wherein the alcohol is ethanol or isopropanol;
at least one film-forming compound, the at least one film-forming compound comprising about 0.1% to about 20% by weight of the composition of a cellulose-based polymer or copolymer or about 0.1% to about 20% by weight of the composition of an acrylic polymer or copolymer, wherein the cellulose-based polymer or copolymer is a hydroxymethyl cellulose, wherein the acrylic polymer or copolymer is an acrylates/hydroxyesters acrylate copolymer, and wherein the at least one film-forming compound does not comprise silicone; 
about 0.1% to about 5% by weight of the composition of at least one wetting agent, wherein the at least one wetting agent includes a siloxane polyalkyleneoxide copolymer; and 
about 45% to about 79% by weight of the composition of water, 


Claim 43 reads:
The method according to claim 42, wherein the cellulose-based polymer or copolymer or acrylic polymer or copolymer is about 0.4 to about 20% by weight , about 1 to about 5% by weight, or about 0.1 to about 1% by weight of the composition.    

Claim 44 reads:
The method according to claim 42, wherein the composition comprises about 0.1 to about 1.5% by weight, or about 0.1 to about 1% by weight of the at least one wetting agent.  

Claim 45 reads:
The method according to claim 42, wherein the composition comprises about 14% to about 16% by weight of the alcohol.  

Claim 51 reads:
	The method according to claim 42, wherein the composition further comprises a fixative.  
	
Conclusion
Claims 42-45, 51, 52, 55, and 57-60 are allowed with examiner’s amendments as indicated above.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613